*370Judgment, Supreme Court, New York County (Herbert I. Altman, J., at hearing; Bonnie Wittner, J., at jury trial and sentence), rendered March 7, 2003, convicting defendant of attempted rape in the first degree, and sentencing him, as a second felony offender, to a term of 14 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility. The victim gave a detailed and accurate description of defendant and made a reliable identification. Evidence that defendant accosted the victim in Central Park, threw her to the ground, climbed on top of her and expressly demanded to have sexual relations established both that defendant intended to commit rape and that he came dangerously close to doing so (People v Tenden, 232 AD2d 244 [1996], lv denied 89 NY2d 947 [1997]).
The court properly denied defendant’s suppression motion. The other issues raised in his pro se supplemental brief are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Sullivan, Williams, Lerner and Sweeny, JJ.